DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22- 42 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (U.S. Publication 2010/0083289), hereinafter Peng in view of Seki (U.S. Publication 2013/0097214), hereinafter Seki.

Referring to claim 22, Peng teaches, as claimed, a device (see Fig. 1), comprising: 

a non-transitory memory storage (see Fig. 1, Memory 110) comprising instructions; 

a first processor (see Fig. 1, Processor 108) in communication with the non-transitory memory storage, wherein the first processor is configured to execute the instructions (see Fig. 1, Task(s) 131)  to: 

determine that a function (Task T1, see Paragraph 45) to be executed by the device comprises a first parametric function (input A, see Paragraph 45) and a second parametric function (input A, see Paragraph 45; Note, each task are called on more than once), each parametric function having one or more parameters, 

communicate the parametric function to a second processor (see Fig. 1, Behavior Processor 180 in Hardware Accelerator 104), and 

receive a result (see Fig. 2, Input Signal 216) of an executed operation on the first parametric function and second parametric function by the second processor; and 

a second processor (see Fig. 2, Task Server 208) in communication with the non-transitory memory storage and the first processor, the second processor configured to: 

receive the first parametric function (Note, input A in line 216) from the first processor, 

execute each of the one or more variables of the parameters of the first parameter of the first parametric function via hardware process (see Fig. 2, DMA Transfer), 

receive the second parametric function from the first processor during an execution of the first parametric function (see Fig. 2, DMA Transfer; Note, clearly DMA transfer occurs “during” the 2nd or any subsequent task calling operations), and 

communicate the result of the executed operation on the parametric equation to the first processor (see Fig. 2, Output Signal 218).

Peng does not disclose expressly a parametric function have one or more independent variables and optimally execute via optimized hardware-efficient iterative process.

Seki does disclose a parametric function (CORDIC algorithm, see Paragraph 4) have one or more independent variables (x or y, see Paragraph 5) and optimally execute via optimized hardware-efficient (hardware-directed, see Paragraph 2) iterative process (iterative process, see Paragraph 2).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate hardware of Seki into Peng’s system.

The suggestion/motivation for doing so would have been to share the workload with the hardware that specializes in parametric calculations.

As to claim 23, the modification teaches the device of claim 22, wherein the second processor is a coordinate rotation digital computer (CORDIC) (CORDIC, see SekiAbstract).  

As to claim 24, the modification teaches the device of claim 22, further comprising a clock generator coupled to the first processor and the second processor, the clock generator (clock circuits, see Peng Paragraph 18) configured to generate a clock signal having clock cycles, the second processor configured to execute the parametric equation in accordance with the clock signal (Note, using clock to synchronize activity between two devices are well-known).  

As to claim 25, the modification teaches the device of claim 22, wherein an operation of the parametric equation comprises an iterative processing operation (iterative, see Seki Paragraph 2) having a number of iterations, the first processor configured to execute each iteration in the number of iterations of the parametric equation at each clock cycle (clock circuits, see Peng Paragraph 18) of the clock cycles (Note, using clock to synchronize activity between two devices are well-known).  

As to claim 26, the modification teaches the device of claim 22, wherein the parametric equation is one or more of a cosine function, a sine function, an arc-tangent function (CORDIC, see Seki Paragraph 2), an arc-sine function, an arc-cosine function, a hyperbolic sine function, a hyperbolic cosine function, a hyperbolic arc-tangent function, a square root function, a phase calculation, a modulus calculation, exponential, or a natural logarithmic function.  

As to claim 27, the modification teaches the device of claim 22, wherein an operation of the parametric equation comprises an iterative processing operation having a number of iterations, and a precision of the result of the executed operation on the parametric equation is determined by the number of iterations executed by the second processor (CORDIC, see Seki Paragraph 2).  

As to claim 28, the modification teaches the device of claim 22, wherein the parametric equation is a first parametric equation, the second processor further configured to: receive a second parametric equation from the first processor during an execution of the first parametric equation by the second processor; and execute the second parametric equation based on determining that the first processor received the result of the executed operation on the first parametric equation (CORDIC, see Seki Paragraph 2).  

As to claim 29, the modification teaches the device of claim 22, wherein the device is coupled to an on-board vehicle computer (Note, any computer is equivalent to on-board vehicle computer).

As to claims 30-42, they are directed to a method to implement the device as set forth in claims 22-29.  Therefore, they are rejected on the same basis as set forth hereinabove.






Response to Arguments

Applicant's arguments filed 1/26/2022 have been fully considered but they are not deemed to be persuasive.

Applicant argues, error in Office Action in referring to a parametric function as a parametric equation.

Examiner agrees with applicant. Examiner corrected the typographical error.

Applicant argues, Paragraph [0002] in Seki, in fact, is silent on the receiving of a next parametric function with respect to an initial parametric function.

Examiner disagrees with applicant.  There is no point of creating and calling on a function if that function to be never used again.  It is implicit in a Remote Procedure Call (RPC) function to be called once or more (new calls, see Peng, Fig. 3, Step 310).  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183